NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 20 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   21-10256

                Plaintiff-Appellee,              D.C. No.
                                                 2:17-cr-00176-JAD-VCF-1
 v.

ROBERT FOLSOM,                                   MEMORANDUM*

                Defendant-Appellant.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Robert Folsom appeals from the district court’s judgment and challenges his

guilty-plea conviction and 12-month-and-1-day sentence for possession with intent

to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738 (1967), Folsom’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Folsom has filed a pro se supplemental

brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable issue as to Folsom’s conviction. The record

does not support Folsom’s pro se contention that his plea was not knowing and

voluntary, or his other challenges to the validity of his conviction, and we do not

reach on direct appeal his claims of ineffective assistance of counsel. See United

States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011). Accordingly, we

affirm Folsom’s conviction.

      Folsom waived his right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the waiver, see Penson, 488 U.S. at

80, we dismiss Folsom’s appeal of his sentence. See United States v. Watson, 582

F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                            2                                   21-10256